internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom fi p plr-113807-98 date jan legend authority state l i corporation n agencies bonds o i a l date dear i t f this letter is in reply to your request for rulings that use of the facility to provide services to the federal government pursuant to research contracts the research contracts with the agencies which are all federal agencies will not constitute private_business_use within the meaning of sec_141 or sec_145 payments by the federal government under the research contracts will not cause the bonds to be federally guaranteed within the meaning of of the internal_revenue_code sec_149 and plr-113807-98 facts and representations you make the following factual representations the authority is a political_subdivision of the state and has been granted the authority to issue revenue bonds to finance facilities for use by sec_501 organizations the corporation is a sec_501 organization with the primary exempt_purpose of performing scientific research in the public interest the corporation is organized and operated to work with federal state and local governments and other non- profit organizations on technology-based research_and_development programs that are in the public interest the corporation's research enters the public domain through scientific and technical publications and presentations or through use by the corporation in providing services to its clients substantially_all of the corporation currently has approximately a scientific research contracts including the research contracts with terms ranging from six months to five years the typical contract has a term of one year and no research contract contains any ‘provision requiring the client to renew the contract the funding necessary to pay for research under any specific contract with the federal government may be reduced at any time by the federal government research contracts with the federal government allow the federal government to terminate the contract at any time accordingly all of the corporation's although the corporation conducts much of its research activity for clients that are federal agencies the corporation itself has no affiliation with the federal government nor is it controlled in any way by the federal government approximately b percent by revenue of the corporation's business was with governmental entities whether federal state or local and c percent of its governmental business was with federal agencies in fiscal the research contracts do not grant clients ownership of any under applicable federal intellectual_property developed or discovered in the course of its research the new property government contracting principles that apply to all of the research contracts certain rules apply receive a non-exclusive royalty-free license in certain new property technical data software patents generated in the course of performing research on behalf of the agencies general the purpose of such a license is to ensure that federal agencies other than the contracting agency may use the new property without the federal government paying the corporation a second the corporation retains publication rights second time first the agencies in plr-113807-98 in any new property and the right to utilize the new property in any future work performed for other clients without requiring the approval of the federal government register copyrights and trademarks and apply for patents with respect to new property without federal government consent third the corporation may the corporation represents that the price paid_by any of the agencies for_the_use_of any new property developed or discovered in the course of a research contract will not be less than the price that will be payable to the corporation by any non-federal government party for the right to use the new property price referred to in this representation refers only to any amount payable at the time the new property is available for use the corporation has further represented that the use of the new property by any federal government department or agency will be subject_to the same terms as those that would apply to the use of the new property by any non-federal government party the pursuant to an inducement resolution passed by the authority the authority proposes to issue the bonds and loan the on date proceeds to the corporation proceeds to acquire construct and equip a headquarters and scientific research facility the facility for the corporation which will be used to perform the aforementioned research the corporation will use the bond law_and analysis private_business_use sec_103 of the internal_revenue_code provides that gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it a qualified_bond under sec_141 is sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of security or payment test of private_loan_financing_test of and the private which meets the sec_141 sec_141 or sec_141 sec_141 provides in general that an issue meets private_business_use is defined in sec_141 the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit activity carried on by a person other than a natural_person is treated as a trade_or_business for this purpose any as use plr-113807-98 1e99i4 u45 sec_141 provides in general that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of the issue is under the terms of the issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use or payments in respect of such property or to be b ‘ sec_141 provides that a qualified_bond includes a qualified_501_c_3_bond sec_145 provides that except as otherwise provided in sec_145 the term qualified_501_c_3_bond means any private_activity_bond issued as part of an issue if all of the property that is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bond would not be a private_activity_bond if sec_501 organizations were treated as governmental units with respect to their activities that do not constitute unrelated trades_or_businesses determined by applying sec_513 paragraphs percent for percent each place it appears and net_proceeds for proceeds each place it appears sec_141 are applied by substituting for this purpose and of sec_1_141-3 of the income_tax regulations provides rules pertaining to the definition of private_business_use a states in part that the use of financed property is treated as the direct use of proceeds issue meets the private_business_use_test look to both the indirect and direct use of the proceeds proceeds by all nongovernmental persons is aggregated in determining whether an is necessary to section use of it sec_1_141-3 generally provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 i provides in general that an agreement by a nongovernmental person to sponsor research performed by a governmental person may result in private_business_use of the property used for the research based on all of the facts and circumstances ona plr-113807-98 sec_1_141-3 ii provides in general that a research agreement with respect to financed property results in private_business_use of that property if the sponsor is treated as the lessee or owner of financed property for federal_income_tax purposes revproc_97_14 1997_1_cb_634 sets forth certain operating guidelines for agreements to conduct research in bond- financed facilities which if satisfied allow research to be conducted under the agreement without causing the facilities to be treated as used in a private_business_use section dollar_figure of revproc_97_14 provides that a research agreement that is described in either dollar_figure or dollar_figure of the revenue_procedure does not result in private_business_use section dollar_figure of revproc_97_14 applies to a research agreement relating to property used for basic_research hereafter defined supported or sponsored by a sponsor hereafter defined under any license or other use of the resulting technology by sec_5 the sponsor is permitted only on the same terms as the recipient would permit the license or other use by any unrelated non- sponsoring party that is price for its use with the price paid for that use of the technology determined at the time the technology is available for use the sponsor to use any license or other resulting technology the price paid_by the sponsor must be no less than the price that would be paid_by any non-sponsoring party for those same rights although the recipient need not permit persons other than the sponsor must pay a competitive sec_3 of revproc_97_14 contains the definitions of certain relevant terms basic_research means for purposes of sec_141 any original investigation for the advancement of scientific knowlege not having a specific commercial objective for example product testing supporting the trade_or_business of a specific nongovernmental person is not treated as basic_research qualified user means any state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof term also includes a property is not used in an unrelated_trade_or_business under sec_513 agency_or_instrumentality thereof the term does not include the united_states or any sec_501 organization if the financed the user dollar_figure that supports or sponsors research under a contract sponsor means any’ person other than a qualified in this case the résearch contracts meet dollar_figure of revproc_97_14 to the federal government through the agencies pursuant to the thus the use of the facility to provide services plr-113807-98 research contracts will not constitute private_business_use within the meaning of sec_141 or sec_145 ey first the research contracts are for basic_research as that the corporation's term is defined in dollar_figure of revproc_97_14 research under the research contracts is conducted in the public interest and has no specific commercial objective corporation's purpose is to perform scientific research in the public interest research contracts enters the public domain corporation will disclose to the public the results of its research under the research contracts through scientific and technical publications and presentations or the corporation will use the research results to enhance its knowledge base to the benefit of the next client typically the federal government or another state_or_local_government all of the corporation's research under the either the the the price referred to in this representation refers to the corporation has further represented that the use of the second the corporation has represented that the price paid_by any of the agencies for_the_use_of any new property developed or discovered in the course of a research contract will not be less than the price that will be payable to the corporation by any non-federal government party for the right to use the new property any amount payable at the time the new property is available for use new property by any federal government department or agency will be subject_to the same terms as those that would apply to the use of the new property by any non-federal government party any license received by the agencies to use the new property will be non-exclusive and royalty-free the effect of the corporation's representation is that either the contracting agency or any non-sponsoring party may use the new property on a non-exclusive royalty-free basis grant the agencies ownership of any of the new property the research contracts do not since federal quarantee sec_149 provides generally that sec_103 does not apply to any state_or_local_bond that is federally guaranteed ‘ sec_149 provides that a bond is federally guaranteed if - the payment of principal or interest with respect to the a bond is guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof the bond is issued as part of an issue and percent or b more of the proceeds of the issue is to be used in making loans the payment of principal or interest with respect to ae plr-113807-98 re - eo oy which are to be guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof or invested directly or indirectly in federally insured deposits or accounts or -- the payment of principal or interest on the bond is c otherwise indirectly guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof payments by the federal government under the research contracts will not cause the bonds to be federally guaranteed unlike a guarantee the availability of federal revenue from sales by the corporation of its services is wholly dependent upon the continued activity and viability of the corporation rather than its default in debt service payments the obligations of the federal government to purchase the corporation's services are dependent upon the corporation's performance of those services to contract specifications all of the research contracts are made subject_to the contingency that funding levels may be reduced at any time finally there are no circumstances in which a default by the corporation with respect to the bonds will trigger an obligation of any client of the corporation including the federal government to make payments with respect to the bonds the corporation has no affiliation with the federal government other than the research contracts and is not controlled in any way by the federal government conclusion based on the foregoing analysis we conclude that use of the facility to provide services to the agencies pursuant to the research contracts will not constitute private_business_use within the meaning of sec_141 or sec_145 of the internal_revenue_code and payments by the federal government under the research contracts will not cause the bonds to be federally guaranteed within the meaning of sec_149 except as specifically ruled above no opinion is expressed concerning this transaction under any provision of the code or regulations thereunder specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 effect of any subsequent action or event that is inconsistent with the facts and representations stated herein neither is any opinion expressed on the plr-113807-98 this ruling letter is addressed only to the taxpayer who sec_6110 provides that it may not be requested it used or cited as precedent sincerely yours assistant chief_counsel financial institutions products by timothy l ‘dones assistant to the chief branch enclosure copy for sec_6110 purposes a go
